DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al. (previously presented, US 2004/0130339) (hereinafter "Su") in view of Xu et al. (previously presented, US 2005/0112544) (hereinafter “Xu”), Lo (previously cited, US 2006/0252143) and Bech et al. (previously cited, U.S. Patent No. 6,932,893) (hereinafter "Bech”).
Regarding claim 1, Su discloses an active sieve device for the isolation and/or characterization of a cell, said active sieve device comprising: 	 a substrate for supporting the cell (perforated cell carrier (1) including a through-hole supporting a biological cell (2); see ¶¶ [0005] and [0012]-[0015]), the substrate comprising a plurality of regions (perforated cell carrier (1) including a plurality of regions, each including a through-hole supporting a biological cell (2); see ¶¶ [0005] and [0012]-[0015]; FIGS. 1A-1C), in which each region comprises:  	a hole (FIGS. 1A-1C: through-hole (11); ¶ [0005] and [0012]-[0015]); and 	at least two electrodes electrically associated with the hole (see FIGS. 1B-1C: electrodes 12,12’ arranged on each of the through-holes (12) in each region; also see 
 	Modified Su does not explicitly disclose a plurality of on-chip multiplexers connected to said plurality of interconnections and configured for individually addressing said at least two electrodes associated with said holes using row-column addressing.
 	Lo discloses a semiconductor bio-chip for characterization of bio-analytes (see Lo, Fig. 1: bio-chip 10) comprising a substrate including two electrodes (see Figs. 2-4: electrodes (42)) and on-chip multiplexer (see Lo, FIGS. 3 and 4; ¶ [0036] and [0040]). 	In view of Lo, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of Su by incorporating the components of the device into a single chip, and by employing a multiplexer on the single chip, as disclosed by Lo, for the purpose of constructing an integrated, simpler and compact active sieve device.  	Modified Su does not explicitly disclose a plurality of multiplexer. However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have duplicated the multiplexer of modified Su, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to have duplicated the multiplexer of modified Su for the purpose of selectively controlling electrodes associated with each of the plurality of regions. See MPEP § 2144.04 VI. B.
Furthermore, the limitation “for the isolation and/or characterization of a cell” is drawn to intended use of the claimed invention. It is noted that a recitation directed to structure rather than function (see MPEP 2114). The intended uses of the device do not further define any structural features to the claimed device but rather only define how the device may be used. The prior art discloses all of the structural features of the claimed block and thus fully capable of performing the recited functions. 	With respect to the limitation “to enable impedance measurements of the cell by passing an alternating electrical current between two of the at least two electrodes and by measuring a change in voltage over time wherein the alternating electrical current has a frequency of from 10 kHz to 1 MHz” is drawn to a manner of operating disclosed apparatus. It is further noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. Furthermore, apparatus claims cover what a device is, not what a device does. See MPEP § 2114 and 2115. Therefore, the recitation of functional language “e.g., to measure the impedance” fails to define additional structural elements to the device. The prior art discloses all of the structural features of the claimed device (i.e., the arrangement of the at least two electrodes of modified Su is the same as the instant electrodes), and thus since the structure is the same, the claimed functions are apparent. 
Regarding claim 2, modified Su discloses wherein said at least one transistor is embedded in said substrate and said at least one electrode is connected to said transistor through a conductive path oriented along a normal line with respect to the 
Regarding claim 3, modified Su does not explicitly disclose a processing unit. 	Xu further discloses wherein the device comprises an impedance signal processor (see Xu at ¶ [0025] and [0236]). 	It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to have employed the processor of Xu with the device of modified Su for the purpose of analyzing the measured impedance data in real time, as suggested by Xu (see Xu at ¶ [0025] and [0236]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su in view of Xu, Lo and Bech as applied to claim 1 above, and further in view of Nakatani et al (previously cited, US 2009/0178922) (hereinafter “Nakatani”).
Regarding claim 4, modified Su discloses the active sieve device according to claim 1, as set forth above. 	Modified Su does not explicitly disclose wherein each region furthermore comprises a guiding element arranged adjacent said hole. 	Nakatani discloses a cell electrophysiological sensor including a guiding element formed on the side wall of a hole to aid in a high precision positioned of cells and medicines in the sensor (see FIG. 12: guiding element 12; ¶ [0087] of Nakatani). 	In view of Nakatani, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the guiding element of Nakatani with the .
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su in view of Xu, Lo and Bech as applied to claim 1 above, and further in view of Tyvoll et al (previously cited, US 2004/0214312) (hereinafter “Tyvoll”).
Regarding claim 6, modified Su discloses the active sieve device according to claim 1, as set forth above. 	Modified Su does not explicitly disclose driving means for driving said at least two electrodes so as to allow multi-parametric isolation by performing magnetic or electrical manipulations. 	Tyvoll discloses an active sieve device for the isolation and/or characterization of cells (i.e., biochip device (34); see FIG. 1; ¶ [0027]) including a semiconductor substrate (see FIGS. 5-6: substrate 106; ¶ [0047]), the semiconductor substrate comprising a plurality of interconnections (i.e., network of conductive pathways (58); see FIGS. 1 and 10; ¶ [0030]) and a plurality of regions (i.e., examination sites 44; [0029]), and at least one electrode electrically associated with each through-hole and located on the semiconductor substrate (i.e. electrode (124); ¶ [0055]-[0056]). Tyvoll further discloses a control device configured to drive the electrodes in order to move or position the biological cell on the through-hole (control apparatus 32; see ¶¶ [0025], [0035] and [0061] of Tyvoll). 	In view of Tyvoll, it would have been obvious to one of ordinary skill in the art at structure rather than function (see MPEP 2114).
Regarding claim 7, modified Su does not explicitly disclose a controller adapted for counting, actuating and/or lysing cells. 	Tyvoll discloses an active sieve device for the isolation and/or characterization of cells (i.e., biochip device (34); see FIG. 1; ¶ [0027]) including a semiconductor substrate (see FIGS. 5-6: substrate 106; ¶ [0047]), the semiconductor substrate comprising a plurality of interconnections (i.e., network of conductive pathways (58); see FIGS. 1 and 10; ¶ [0030]) and a plurality of regions (i.e., examination sites 44; [0029]), and at least one electrode electrically associated with each through-hole and located on the semiconductor substrate (i.e. electrode (124); ¶ [0055]-[0056]). Tyvoll further discloses a control device configured to drive the electrodes in order to move or position the biological cell on the through-hole (control apparatus 32; see ¶¶ [0025], [0035] and [0061] of Tyvoll).structure rather than function (see MPEP 2114).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su in view of Xu, Lo and Bech as applied to claim 1 above, and further in view of Wikswo et al (previously cited, US 2005/0153273) (hereinafter “Wikswo”).
Regarding claim 8, modified Su discloses the active sieve device according to claim 1, as set forth above. 	The device of modified Su is viewed to be optically transparent since the device can be coupled to an optical device (see Su at ¶ [0014]).   	Assuming arguendo that the modified Su fails to disclose means for optically addressing cells. 	Wikswo discloses a device for monitoring the status of at least one cell comprising a substrate (1205) and a plurality of wells (1251) in fluid communication with .
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su in view of Xu, Lo and Bech as applied to claim 1 above, and further in view of Xu et al. (previously presented, US 2008/0286750) (hereinafter “’750”).
Regarding claim 9, modified Su discloses the active sieve device according to claim 1, as set forth above.
 	Modified Su does not explicitly disclose a surface layer adapted for chemically altering binding properties for a predetermined component. 	‘750 discloses a device comprising a surface layer configured for chemically altering binding properties for a predetermined component (i.e., coating to promote cell attachment; see ‘750 at ¶¶ [0020], [0195-0196] and [0363]). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the device of modified Su with the coating material of ‘750 for the purpose of aiding in the immobilization of the cells at or near the through-holes (see ‘750’ at ¶¶ [0020], [0192], [0195-0196] and  [0363]). 				Response to Declaration
Applicant’s Declaration has been fully considered, however, insufficient to overcome the prior art of record.
Applicant contends on page 6 of the Declaration that:  	“With respect to the art of record, the teachings of Lo cannot be used for the single cell impedance measurement of our invention as claimed. In our invention, the cell impedance can be measured only at a low-middle frequency regime, preferably between 10 kHz and 1 MHz, (Figure 4, upper right). This frequency band is only supported by micro-meter-sized electrodes or larger, because smaller electrodes would significantly narrow the measurement window in frequency (Figure 4, bottom right). Lo focused on a novel circuit and integration for nanoelectrodes, typically 100 nm. Lo’s nanoelectrodes cannot be used for single cell impedance measurements as in our claims, because it would be outside the measurement frequency window (see red circle in Figure 4 below).”
In response, it is first noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Apparatus claims cover what a device is, not what a device does. Secondly, the reference of Lo is cited for disclosing a transistor coupled to the vicinity of a pair of electrodes. According to Lo, incorporating a transistor in the vicinity of a pair of electrodes eliminates the need for long conductive paths and reduces parasitics. Lo states that the arrangement of the electrodes with the respect to the transistor in the device facilitates low noise detection of the activities of small cells, large cells and network of cells (see, e.g., Lo at ¶ [0024]). Lo’s nanoelectrodes cannot be used for single cell impedance measurements as in our claims, because it would be outside the measurement frequency window”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Su is the primary reference and discloses the claimed region comprising a hole and at least two electrodes associated with the hole. Again, the reference of Lo is relied upon for disclosing a transistor coupled to the vicinity of at least two electrodes that facilitates low noise detection of cells associated with the at least two electrodes. As to the applicant’s argument regarding the claimed measurement frequency, it is noted that the applied prior art discloses the claimed hole, electrodes and the arrangement of the electrodes with respect the hole and cells. Thus, since the prior art discloses the claimed structure, the structure of the prior art is fully capable “to enable impedance measurements of the cell by passing an alternating electrical current between two of the at least two electrodes and by measuring a change in voltage over time wherein the alternating electrical current has a frequency of from 10 kHz to 1 MHz.”. As to the claimed alternating electrical current, it is noted that a material worked upon by an apparatus does not limit an apparatus claim. Furthermore, nothing in Su that precludes from 
Applicant further contends on page 8 of the Declaration that:  	“I respectfully disagree. It would not be obvious to utilize the cell-measurement transistors disclosed by Bech in cell impedance measurement, such in as a proposed combination of Bech with Su. The field of Bech’s patent is “determining and/or monitoring electrophysiological properties of ion channels of ion channel-containing membranes, typically lipid membrane-containing structures such as cells”. More specifically, “electrical current Imem ... transmitted by ion channels in the ion channel-containing lipid, membrane” is measured by working and reference electrodes. In Bech’s patent, the transistor, or interexchangeably termed as FET, serves as I-V converter to turn the Imem signal into voltage signal for later stage circuit (Bech’s patent, claim 1). Furthermore, in Bech’s patent, the transistor is designed such that high frequency signals above 10 kHz are cut off. (“The output signal from the I-V conversion passes through a differential amplifier 105 and a low-pass filter 106, in order to cut off any signal with a frequency above 10 kHz”, column 28, line 60.) Lastly, the advantage of on-chip integrated transistor as I-V converter was not taught.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Lo is relied upon for disclosing the claimed transistor coupled to the 
Applicant further contends on page 9 of the Declaration that: 	“I respectfully disagree. In the Nakatani invention, the guiding structure (12) is essentially used to guide the pipette (18) but not necessarily the cells (19). The cells flowing out from the pipette (18) may or may not be affected by the guiding structure (12). Therefore there is no functional dependency of the guiding structure (12) and the cell (19) flow. In the device as claimed (e.g., in claim 4), the guiding structure directly dictates the cell movement without needing a pipette because our micro-guiding structure is designed to match the flow characteristics and the cell features. See Figure 8 and Figure 13 of Nakatani reproduced below, as well as the figure identified as “Our Device”.”
In response, the claims require a guiding element and the reference of Nakatani explicitly discloses a guiding element (12) for guiding micropipette containing cells. As illustrated in FIG. 13 of Nakatani, the cells dispensed by the micropipette are directed by the guiding element. Thus, the guiding element disclosed by Nakatani meets the claimed guiding element. Furthermore, the claims do not require the guiding element to guide cells to the hole. As such, it is respectfully submitted that the applied prior art discloses the claimed guiding element.   					Response to Arguments
Applicant's arguments filed on December 14, 2020 have been fully considered but they are not persuasive.
Applicant contends on page 11 of the Remarks (see the Remarks filed on 12/14/2020) that:  	“With respect to the art of record, the Declaration of Chengxun Liu states that the teachings of Lo cannot be used for the single cell impedance measurement of Applicant’s invention as claimed. In Applicant’s invention, the cell impedance can be measured only at a low-middle frequency regime of between 10 kHz and 1 MHz, (Figure 4, upper right). This frequency band is only supported by micro-meter-sized electrodes or larger, because smaller electrodes would significantly narrow the measurement window in frequency (Figure 4, bottom right). Lo focused on a novel circuit and integration for nanoelectrodes, typically 100 nm. Lo’s nanoelectrodes cannot be used for single cell impedance measurements as in our claims, because it would be outside the measurement frequency window (see red circle in Figure 4 below).”
In response, it is first noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Apparatus claims cover what a device is, not what a device does. Secondly, the reference of Lo is cited for disclosing a transistor coupled to the vicinity of a pair of electrodes. According to Lo, incorporating a transistor in the vicinity of a pair of electrodes eliminates the need for long conductive paths and reduces parasitics. Lo states that the arrangement of the electrodes with the respect to the transistor in the device facilitates low noise detection Lo’s nanoelectrodes cannot be used for single cell impedance measurements as in our claims, because it would be outside the measurement frequency window”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Su is the primary reference and discloses the claimed region comprising a hole and at least two electrodes associated with the hole. Again, the reference of Lo is relied upon for disclosing a transistor coupled to the vicinity of at least two electrodes that facilitates low noise detection of cells associated with the at least two electrodes. As to the applicant’s argument regarding the claimed measurement frequency, it is noted that the applied prior art discloses the claimed hole, electrodes and the arrangement of the electrodes with respect the hole and cells. Thus, since the prior art discloses the claimed structure, the structure of the prior art is fully capable “to enable impedance measurements of the cell by passing an alternating electrical current between two of the at least two electrodes and by measuring a change in voltage over time wherein the alternating electrical current has a frequency of from 10 kHz to 1 MHz.”. As to the claimed alternating electrical current, it is noted that a material worked upon by an apparatus 
Applicant contends on page 13 of the Remarks that:  	“I respectfully disagree. It would not be obvious to utilize the cell-measurement transistors disclosed by Bech in cell impedance measurement, such in as a proposed combination of Bech with Su. The field of Bech’s patent is “determining and/or monitoring electrophysiological properties of ion channels of ion channel-containing membranes, typically lipid membrane-containing structures such as cells”. More specifically, “electrical current Imem ... transmitted by ion channels in the ion channel-containing lipid, membrane” is measured by working and reference electrodes. In Bech’s patent, the transistor, or interexchangeably termed as FET, serves as I-V converter to turn the Imem signal into voltage signal for later stage circuit (Bech’s patent, claim 1). Furthermore, in Bech’s patent, the transistor is designed such that high frequency signals above 10 kHz are cut off. (“The output signal from the I-V conversion passes through a differential amplifier 105 and a low-pass filter 106, in order to cut off any signal with a frequency above 10 kHz”, column 28, line 60.) Lastly, the advantage of on-chip integrated transistor as I-V converter was not taught.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
Applicant further contends on page 14 that: 	“As discussed in the Declaration of Chengxun Liu, in the Nakatani invention, the guiding structure (12) is essentially used to guide the pipette (18) but not necessarily the cells (19). The cells flowing out from the pipette (18) may or may not be affected by the guiding structure (12). Therefore there is no functional dependency of the guiding structure (12) and the cell (19) flow. In the device as claimed (e.g., in claim 4), the guiding structure directly dictates the cell movement without needing a pipette because our micro-guiding structure is designed to match the flow characteristics and the cell features. See Figure 8 and Figure 13 of Nakatani reproduced below, as well as the figure identified as “Our Device”.”
In response, the claims require a guiding element and the reference of Nakatani explicitly discloses a guiding element (12) for guiding micropipette containing cells. As illustrated in FIG. 13 of Nakatani, the cells dispensed by the micropipette are directed by the guiding element. Thus, the guiding element disclosed by Nakatani meets the claimed guiding element. Furthermore, the claims do not require the guiding element to guide cells to the hole. As such, it is respectfully submitted that the applied prior art discloses the claimed guiding element.  
Applicant further contends that:  	“With respect to Claim 1, the Office relies on Bech and Lo for modifying Su and adding the recited transistor feature measurement. Applicant respectfully asserts that the transistor disclosed in Bech and Lo combined with the secondary references would not of necessity result Applicant’s invention as claimed. Bech and Lo would not work for the measurement Applicant’s device is designed to perform. Bech and Lo designed the transistor and associated circuitry for working in a different frequency range than the one Applicant employs and recites in the claims. Therefore, the combination made by the Examiner will not work in those frequencies. Even if it would work, Bech suggests to cut off those frequencies, which teaches away from Applicant’s invention as claimed. See col. 28, line 60 of Bech: “The output signal from the I-V conversion passes trough a differential amplifier 105 and a low-pass filter 106, in order to cut off any signal with a frequency above 10 kHz. The filtered signal is fed to a Sample Logic 107 and feedback network 108 corresponding to the enable pins D1-D4.” A prima facie case of obviousness cannot be established if the disclosure of the cited prior art, when taken as a whole, teaches away from the claimed invention. See, e.g., M.P.E.P. § 2141.02.”
In response, as discussed in above, the reference of Bech is cited for disclosing that the transistor can be directly coupled to the electrodes. Lo is relied upon for disclosing the claimed transistor that is coupled to the at least two electrodes. As to the applicant’s argument that Bech and Lo would not work for the measurement Applicant’s device is designed to perform, it should be noted that claims are directed to a device and the process or method in which the impedance is measured does not further limit the structure of the device. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114. Further, if the prior art structure is capable of performing the intended use, then it .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.